         Case 4:21-mj-00033-KPJ Document 14 Filed 01/21/21 Page 1 of 1 PageID #: 43

AO 94 (Rev. 06/09) Commitment to Another District



                                     United States District Court
                                                               for the
                                                     Eastern District of Texas

                 United States of America )
                               v.                           )
                                                             ) Case No. 4:21MJ33-1
              TROY ANTHONY SMOCKS )
                                                                 ) Charging District s
                           Defendant ) Case No. 1:21MJ58

                                            COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in the                            District of Columbia
(if applicable) division. The defendant may need an interpreter for this language:



         The defendant:          will retain an attorney.

                                    is requesting court-appointed counsel.

         The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival sojhat further jproceedings ay be
promptly scheduled. The clerk of this district must promptly transmit the papers and any Jsail t6 the charging district.



Date:            01/21/2021


                                                                    CHRISTINE A. NOWAK, U.S. MAGISTRATE JUDGE
                                                                                 Printed name and title
